Citation Nr: 0618250	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which denied an increased evaluation for 
post-traumatic headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially reviewed the appeal in January 2004, at 
which time the Board remanded the matter for additional 
evidentiary development.  In the previous remand, the Board 
also referred several issues to the RO for initial 
consideration, including service connection for the following 
disabilities secondary to post-traumatic headaches:  
arthritis, stomach disorder, papilledema, and blurred vision.  
In a statement dated in April 2004, the veteran makes clear 
his contentions with regard to these disorders.  He does not 
claim that these disorders are a result of his service 
connected post-traumatic headaches.  Rather, he contends that 
the diagnosis of post-traumatic headaches is erroneous and 
that he should be compensated for pseudo tumor cerebri.  
According to the veteran, the manifestations of pseudo tumor 
cerebri include increased intracranial pressure without 
evidence of a mass lesion or enlargement of ventricles, 
headaches, blurring of vision, transient visual obscurations, 
diplopia, and swollen optic discs, among other 
manifestations, in an otherwise well person.  Because the 
veteran alleges that his service-connected headaches are part 
and parcel of the pseudo tumor cerebri, the issues of service 
connection for pseudo tumor cerebri and an increased rating 
for post-traumatic headaches are inextricably intertwined 
since a grant of service connection for pseudo tumor cerebri 
would fundamentally alter the basis for rating the headache 
disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).

A review of the record indicates that the AMC failed to 
complete all remand instructions.  Namely, the AMC did not 
make reasonable attempts to obtain all evidence that the 
veteran adequately identified.  In response to the 
Supplemental Statement of the Case dated in January 2006, the 
veteran not only submitted copies of records, but he also 
submitted information releases (VA Form 21-4142) for four 
additional medical providers.  The Board is unable to locate 
any correspondence showing that the AMC made any attempts to 
obtain those records.  This inaction fails to comply with the 
requirements of the remand and the Veterans Claims Assistance 
Act of 2000.  Consequently, the Board is obligated to remand 
in order that the records may be obtained.  38 C.F.R. 
§ 3.159(c)(1) (2005); see also Stegall v. West, 11 Vet. App. 
268, 271 (1998) ("where . . . the remand orders of the Board 
. . . are not complied with, the Board itself errs in failing 
to insure compliance.")  In reviewing the releases the Board 
notes that the veteran inadvertently dated the forms in 1906 
and failed to give the pertinent dates of treatment.  
Therefore, new releases must be sought before requesting the 
records.  Once the treatment records have been associated 
with the file, the veteran should be scheduled for a VA 
compensation examination to further evaluate the nature and 
status of his service-connected post-traumatic headache 
disability.

Pursuant to the veteran's identification of pertinent 
evidence, in October 2004, the AMC also forwarded a request 
for pertinent information to an individual at the United 
Disciplinary Barracks.  The Board is unable to locate a 
response to the request and notification to the veteran that 
the request met with negative results.  The United States 
Court of Appeals for the Federal Circuit has established that 
VA does not fulfill its duty to obtain records by only one 
attempt.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(overruled on other grounds).  Therefore, the AMC should 
submit a follow up request for information.  If no 
information is provided in response to the request, the AMC 
must notify the veteran pursuant to 38 C.F.R. § 3.159(e). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran that 
he must submit new release forms in order 
for VA to obtain pertinent records from 
Heartland East et al. (See VA Form (s) 21-
4142 received on January 24, 2006), which 
identify the relevant dates of treatment.  
He should also be notified that his 
supervisor at United Disciplinary Barracks 
did not respond to VA's request for 
information.  New VA Form (s) 21-4142 
should be provided.  Once the veteran 
returns the necessary releases, the AMC 
should request the records and associate 
the records with the file.

2.  The AMC or the RO should next schedule 
the appellant for a medical examination in 
order to determine the current nature and 
severity of the service-connected post-
traumatic headaches.  The claims file must 
be made available to and pertinent 
documents therein reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.

3.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

4.  Following the above, the RO should 
readjudicate the claim.  This 
readjudication should involve 
consideration, as appropriate, of the claim 
for service connection for pseudo tumor 
cerebri.  If the claim on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

